Citation Nr: 1216493	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-19 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether the reduction from 90 percent, effective August 1, 2009, for the service-connected hearing loss was proper, to include whether a rating greater than 20 percent is warranted from August 1, 2009, to September 15, 2009, and a rating greater than 30 percent is warranted from September 15, 2009, forward.  

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to the service connected hearing loss.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to September 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  A hearing before the undersigned Veterans Law Judge was held at the RO in December 2011.  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the claim of increased rating, a new examination should be conducted based on the Veteran's testimony of increased symptoms since the 2009 VA examination, which is the most recent relevant medical record associated with the file.  See, December 2011 hearing transcript.  See also Littke v. Derwinski, 1 Vet. App. 90 (1990).

With regard to the claim of service connection, a new examination should be conducted and an opinion obtained to determine whether the psychiatric disorder is secondary to the service-connected hearing loss.  The Board acknowledges that the record includes a VA examiner's determination that the Veteran's hearing loss played a "peripheral role at best" in the cause of his depression.  That characterization would appear to say that the hearing loss played some role and thus would have some affect on the Veteran's depression.  The examiner did not provide a rationale for this opinion, however, and did not clearly address whether the psychiatric disorder was aggravated by the hearing loss.  38 C.F.R. § 3.310.  As such, the opinion is not adequate, and another opinion is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records since February 2010. 

2.  After completion of the foregoing, schedule the Veteran for a VA audiological examination to determine the extent and severity of the hearing loss.  The claims file must be made available to the examiner.   The Maryland CNC word list should be used.  The examiner is specifically requested to fully describe the functional impact of the Veteran's hearing loss on his occupational and daily activities.  An explanation should be provided for any opinion expressed.  

3.  After completion of paragraph 1, schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of the reported psychiatric disorder.  The claims file must be made available to the examiner.  For any diagnosed disorder, the examiner should state whether it is at least as likely as not that the disorder onset in service, is causally related to service, or was caused or aggravated by the service-connected hearing loss.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the psychiatric disorder (i.e., a baseline) before the onset of the aggravation.

4.  Thereafter, readjudicate the claims, to include consideration of whether the reduction for hearing loss (from 90 percent to 20 percent, effective August 1, 2009) was proper.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


